994 So.2d 1117 (2007)
Reynerio L. EXPOSITO, Appellant,
v.
SOUTH FLORIDA HOTELS, INC., and Florida Unemployment Appeals Commission, Appellees.
No. 3D06-1763.
District Court of Appeal of Florida, Third District.
May 23, 2007.
Reynerio L. Exposito, in proper person.
John D. Maher (Tallahassee) for appellee, Commission.
Before WELLS, and SUAREZ, JJ., and SCHWARTZ, Senior Judge.
WELLS, J.
Claimant Reynerio L. Exposito appeals an order of the Unemployment Appeals Commission. The Commission affirmed the appeals referee's dismissal of Exposito's untimely appeal from a claims adjudication denying unemployment compensation benefits. We agree that the late filing deprived the referee of jurisdiction to consider the merits of Exposito's claim. § 443.151(3)(a), Fla. Stat. (2006) (providing that a denial of benefits "is final unless *1118 within 20 days after the mailing of the notices ... an appeal or written request for reconsideration is filed..."). Exposito does not dispute that the notice of appeal was untimely. We must therefore accept the appeals referee's finding of untimeliness. See Lawson v. Elizabethtown Gas Co., 913 So.2d 738, 738 (Fla. 3d DCA 2005); Leon v. Unemployment Appeals Comm'n, 476 So.2d 761, 761-62 (Fla. 3d DCA 1985).
Accordingly, the Commission's order is affirmed.